Citation Nr: 1755622	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  15-06 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an effective date earlier than August 1, 2006 for dependency status in a compensation award.  

2. Entitlement to an effective date earlier than August 17, 2006 for the grant of service connection for a left eye disability.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1954 to August 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and December 2013 decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In October 2015 the Board remanded these issues, however further development remains necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated in the October 2015 remand, the Veteran contends that he should be granted an effective date going back to 1974 for his grant of service connection for a left eye disability.  He testified that he appealed an October 1974 rating decision from the Oakland RO that denied service connection for a left eye disability.  The Veteran's notice of disagreement is not in the file.  The RO in San Diego issued a rating decision in July 2004 where it noted that service connection for a left eye disability previously was denied in October 1974.  The October 1974 rating decision is not of record.  

In the October 2015 remand, the Board instructed that the RO contact the Oakland RO and obtain the October 1974 rating decision and all correspondence between VA and the Veteran dated from 1974 to 1976.  In an email in November 2015 the Oakland RO replied that the folder appeared to be scanned into VBMS and that an additional request be sent to the RO in Albuquerque.  In October 2016 the Oakland RO sent an email to the Albuquerque RO stating that "Oakland RO provides a negative response.  The RO is not in possession of a rating decision."  However, there is no indication from the Oakland RO whether it had any correspondence with the Veteran from 1974 to 1976, to include a notice of disagreement with the October 1974 rating decision.  Thus there is a lack of compliance with the Board's remand directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Further, in October 2016 the Veteran stated that in 1974 he filed an original compensation claim with the San Francisco RO.  As the Board noted in its October 2015 remand, the Veteran's claims folder has been rebuilt.  Thus in on order to exhaust all efforts to obtain the missing records, on remand the AOJ should contact the RO both in San Francisco and San Diego to confirm whether they have a copy of the October 1974 rating decision as well as any correspondence with the Veteran from 1974 to 1976 to include a notice of disagreement with the October 1974 rating decision.  The AOJ must also contact the RO in Oakland to confirm whether it has any correspondence with the Veteran from 1974 to 1976 to include a notice of disagreement with the October 1974 rating decision.  

Lastly, the issue for an effective date earlier than August 1, 2006 for dependency status is intertwined with the issue for an effective date earlier than August 17, 2006 for the grant of service connection for a left eye disability.  Thus the latter must be fully decided prior to adjudication of the Veteran's claim for an earlier effective date for dependency status.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Oakland RO and obtain all correspondence between VA and the Veteran dated from 1974 to 1976, to include a copy of a notice of disagreement with the October 1974 rating decision denying service connection for a left eye disability.  Also, contact the RO both in San Francisco and San Diego to confirm whether they have a copy of the October 1974 rating decision denying service connection for a left eye disability as well as any correspondence with the Veteran from 1974 to 1976 to include a notice of disagreement with the October 1974 rating decision.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After completing the above actions and any other development deemed necessary, readjudicate the issues on appeal.  If any claim remains denied, a Supplemental Statement of the Case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

